Title: From John Adams to Benjamin Rush, 8 December 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Decr. 8. 1812

On horseback, on my Way to Weymouth on a Visit to my Friend Dr Tufts I met a Man leading a Horse, who asked if I wanted to buy a Horse. Examining the Animal in his Eyes Ears, head Neck Shoulders Legs Feet and Tail, and enquiring of his Master his Age, history Temper habits &c I found he was a colt of Three Years old that month of November, his Sucking Teeth were not Shed, he was Seventeen or Eighteen hands high, bones like massy timbers, ribbed quite to his Hipps, every Way broad Strong and well filled in Proportion; as tame, gentle, good natured and good humoured as a Cosset Lamb. Thinks I to myself, This noble creature is the exact Emblem of my dear Country. I will have him and call him my hobby. He may carry me, five and twenty or thirty Years if I Should live. I ride him every day when the Weather Suits; but I Should Shudder, if he Should ever discover or feel his own Power. By one vigorous Exertion of his Strength, he might Shake me to the ground, on the right hand or the left, pitch me over his head, or throw me back over his rump. In either case, I might get Scratches or Bruises which you know are not easily healed at my Age.
One day after a long ride upon Hobby I came home, well exercised, in good health, and gay Spirits, went to bed fell asleep, and dreamed.
An open Theatre was erected in the Centre of a vast plain in Virginia, where were assembled all the Inhabitants of U.S. Eight millions of People, to see a new Play, advertised as the most extraordinary that ever was represented on Any Stage, excelling Menander Terrence, Shakespeare Corneille and Molliere. I Shall not give you the Dramatis Personas at length: but Garrick, Mrs. Siddons and Cook were conspicuous among a Company proportionally excellent. I Shall not give you the play, because I Should have to compose One: and you must be Sensible, that I have Small pretensions to the Genius of Euripides and Racine. I Shall only give you a hint of a part of One Scene.
A distant View of the Ocean was presented with Hull and his constitution blazing Away his horrizontal Volcano of a broadside at the Guerriere, which is Soon Seen to explode; after the Explosion, the Constitution Sails majestically but Slowly along the whole length of the Theatre and comes to anchor, in full Sight of the Audience; then Jones with his Frolick suceeded and anchored near the Constitution and it was remarkable that the audience applauded him with as much Enthusiasm as Hull;…Next came Decatur in The United States followed by The Macedonian, and anchored in their order, in fair Sight of the whole Nation. After a pauze for the Spectators to gaze and admire; Mrs Siddons was Selected to address the Audience. Slowly and gracefully Swimming over the Stage She approached near enough to be heared by all, with all the Advantages of her Face Figure, Gestures and intonations, pointing with her hand to the glorious Spectacle of the Navy, in the Words of Adam to Eve when She first Saw her face in the clear Stream, She only Said
“America”! This, fair Creature, is thyself.”!
“Sampson”! There, is thy Lock of divine Power”!
“Hercules! Behold the Emblem of thy Strength; which is to Subdue Monsters and conquer Oppressors.”
“David! Lo thy sling, which is to bring Goliah to Reason!”
Observing that this overgrown Colt of a Nation had, after all this, no feeling of its Strength nor any Sense of its Glory, any more than my Hobby, I obtained a Speaking Trumpet, and made a Motion, which was carried that the Play Should be dismissed and The Nation resolve itself into a Committee of the whole House on the State of the Nation, Dr Rush in the Chair. It was my Intention, to record the Phizzes of the Tories, about one third; the Speeches of the deep Democrats, about an other Third who abused me So much a dozen or fourteen Years ago on Account of my Navy which is now Saving them from destruction; the Exultations of the remaing third, who had been always friendly to naval defence: which indeed after all, amounted to little more than “Did We not always tell you So”!
The Sensations and Reflections of Jefferson, Madison, Giles &c as well as their Orations you may imagine. Jay King Morris and DeWitt Spoke at length. McKean Clymer &c Spoke from Pensilvania. Cheves and Lounds from S.C. Pope and Clay from Kentucky.
I Shall give a Sketch only of the Speech of John Randolph, and that only on a Seperate Piece of Paper which I conjure you by our Friendship to burn, the moment you have read it. for it is fit only to be Seen by your Eye. Nimrod Hughs and Christopher Macpherson Spoke next after John Randolph. The Vote was called and a Small Majority, heavily and languidly appeared for a few 74s. and twenty Frigates.
Oh! The Wisdom! The Foresight and the Hindsight, the rightsight and the Leftsight: The Northsight and the Southsight, the Eastsight and the Westsight, that appeared in that August Assembly! Many Quaker Women, Dr Dwight and Dr Osgood Spoke, and had Joel been there no doubt he would have delivered an Epic Poem.
So much Business cld not be done in a Short time. The Sun now blazed through the Windows upon my Eyes and awoke me.
Vive la Bagatelle.—Dulce est desipere.
In my dream Porter and his alert, Chauncey and his Flotïlla on the lake were not forgotten, they were all at Anchor with the Frigates: but in reducing the Thing to writing in the morning, in haste I inadvertently omitted them. The History of the Hobby Horse is litteral Truth,

John Adams